DETAILED ACTION
This action is in response to the amendment filed on 2/26/2021. 
Claims 1-4, 6-20 are pending.
.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 12/11/2020, 03/24/2021 have been considered by the examiner (see attached PTO-1449).


Claim Rejections 35 USC §102 & 103


Applicant’s amendment, filed 2/26/2021 with respect to the claim 1-20 have been fully considered and are persuasive.  The rejection of the claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to processing video data in which during conversion between a current block of a video and a bitstream of the video, a geometric partition mode is disabled in case the current block satisfies a size condition, the bitstream also including multiple syntax elements indicating splitting pattern of 

Prior art was found for the claims as follows:

- Guo et al. (US 20120177114 A1)
Guo discloses coding current video block into a bitstream in which a geometric partition mode is utilized to partition a block into a first partition and a second partition.

- Misra et al.  (US 20200137422 A1)
Misra discloses enabling or disabling geometric partitioning of a current block depending on a size of a coding tree unit (CTU) during video coding.  

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 18, 19 and 20, processing video data in which during conversion between a current block of a video and a bitstream of the video, a geometric partition mode is disabled in case the current block satisfies a size condition, the bitstream also including multiple syntax elements indicating splitting pattern of the geometric partitioning mode for the current block and indicating multiple merge indices for the current block.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 





/JAE N NOH/
Examiner, Art Unit 2481